DETAILED ACTION
Allowable Subject Matter
Claims 32-51 are allowed.
The following is an examiner’s statement of reasons for allowance: The approved terminal disclaimer of April 30, 2021 overcomes the double patenting rejections. Lal et al. (US 2014/0303342) is the closest prior art which teaches a composition and a method of curing a cured-in-place liner (para. 37) using a composition comprising 4,4’-isopropylidenediphenol-epichlorohydrin copolymer/bisphenol A diglycidyl ether and a curing agent of the claimed formula (para. 13). However, Lal et al. teaches the ratio of the resin to the curing agent to be 10:1, 20:1 (para. 42), 50:1 (para. 40), and 6.7:1 (para. 47). The declaration filed April 30, 2021 shows that the claimed range of the ratio of the resin to the curing agents of from about 12:1 to about 15:1 is critical and has unexpected results.  In the declaration Figure 1 shows that a ratio outside the claimed range (11:1) has different properties at a higher time/viscosity that the ratio of 11:7:1 (about 12:1) or 13.3:1, which are within the claimed range. Based on Figure 1, it is unexpected that at a lower time, 11.7:1 behaves more like 11:1, while at higher times, 11.7:1 behaves more like 13.3:1. This indicates that a narrow ratio as claimed is critical to success. Further, Figure 1 from the drawings filed December 14, 2020 show a non-linear fit line to the ratios vs. the pot live, where the narrow ratio that is critical plateaus a the pot life around 15 to 20 hours. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767